Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 3, 2021 has been entered.
 
Claims 12-17 and 21-32 are pending. Claims 1-11 and 18-20 were previously cancelled. Claims 12, 25, 27, 28 and 29 are currently amended.

The rejection of claims 12-13, 15-17 and 21-32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn in view of Applicant’s amendment.

Claim Objections
Claim 15 is objected to because of the following informalities:  in line 3, the phrase “a liquid flow rate between about 0.001 and about 0.15 lb/min of pounds of bed material” should be replaced with “a liquid flow rate between about 0.001 and about 0.15 lb/min per pound of . 	Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claim 14 stands rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 14, lines 1-2, the phrase “drying the liquid surfactant and solid binder” lacks support with respect to claim 12, to which this claim is dependent upon, which recites “drying the liquid surfactant and binder” in line 8. 
	 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.	
	
Claims 12-14, 17, 22, 24, 27 and 29-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kischkel et al. (WO 96/17922; already cited in IDS dated 10/07/2021), hereinafter “Kischkel.”
	Regarding claims 12-14, 17, 22, 24, 27, 30, 31 and 32, Kischkel teaches solid preparations produced by simultaneously drying and granulating aqueous surfactant pastes together with abrasive bodies in a fluidized bed (see abstract), wherein the process is also oC and an air outlet temperature of 73 oC (see page 9, middle portion of the English translation). The solid preparations have a water content of less than 5 and preferably less than 1 wt% (see page 8, 2nd full paragraph of the English translation). Regarding claim 29, Kischkel teaches that the solid preparations can contain additives such as dyes and fragrances (i.e., odorant) which can be applied subsequently (for example by spraying) to the material (see page 7, bottom portion of the English translation). Kischkel teaches the limitations of the instant claims. Hence, Kischkel anticipates the claims. 
Claim Rejections - 35 USC § 103
Claims 25, 26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Kischkel as applied to claims 12-14, 17, 22, 24, 27 and 29-32 above.
	Kischkel teaches the features as discussed above. In addition, Kischkel teaches that the friction bodies or abrasive bodies can be partially substituted by the addition of inorganic acid and organic salts as co-carriers, for example, alkali metal and/or alkaline earth sulfates, chlorides, hydrogen carbonates, neutral silicates and citrates, as long as the preparations produced by their use on the skin have a pH in the range from 6 to 9, preferably 7 to 8 (see page 7, middle portion of the English translation). Kischkel, however, fails to specifically disclose the incorporation of sodium chloride as recited in claims 24 and 26; or carbonate or silicate as recited in claim 28.
	Considering that Kischkel teaches sodium chloride, carbonate or silicate as discussed above, it is prima facie obvious to combine two compositions, e.g., sodium chloride, carbonate and/or silicate, with the sodium sulfate, each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition which is to be used for the very same purpose. "[T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850 (CCPA 1980). See also In re Crockett, 279 F.2d 274, 276-77 (CCPA 1960); Ex parte Quadranti, 25 USPQ2d 1071, 1072 (BPAI 1992) (mixture of two known herbicides held prima facie obvious).

Claims 12-14, 16 and 21-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Capeci et al. (US Patent No. 6,555,514, already of record), hereinafter “Capeci.”	
Capeci teaches a process for making a granular detergent composition comprising the steps of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, to form a second feed stream; b) adding the second feed stream to a mixer, to form a fourth feed stream; c) optionally, adding to the mixer a third feed stream comprising a component selected from the group consisting of a second powder, a second liquid, and mixtures thereof; d) adding to a second fluid bed dryer the fourth feed stream to form the granular detergent composition; e) optionally, adding a portion of the second feed stream to the second fluid bed dryer by-passing the mixer, wherein the granular detergent composition comprises at least about 50% by weight of particles having a geometric mean particle diameter of from about 500 microns to about 1500 microns, wherein at least a portion of the particles contain a detersive surfactant or a detergent builder, and wherein in this process the second fluid bed dryer is preferably adjacent the first fluid bed dryer, which is construed to be in series or parallel (underlinings supplied, see col. 4, lines 16-47), wherein the drying process is also construed to be batch or continuous. Preferably the first powder and the second powder each comprise a material selected from the group consisting of surfactants, inorganic salts, bleaches, bleach activators, builders, enzymes, encapsulated perfumes, and mixtures thereof, and the first liquid and the second liquid each comprise a material selected from the group consisting of water, surfactants, inorganic salts, dyes, polymers, builders, binders, perfumes, and mixtures thereof, and most preferably the added liquids comprise detergent surfactants in an aqueous paste form (see col. 3, lines 9-18). Typically, the detergent composition will contain from about 1 to 50% by weight of a detersive surfactant and from about 1% to about 75% by weight of builder (see col. 7, lines 50-53). The 11 -C18 alkyl benzene sulfonates ("LAS") and primary, branched-chain and random C10-C20 alkyl sulfates ("AS"), especially sodium, unsaturated sulfates such as oleyl sulfate, or the C10 -C18 alkyl alkoxy sulfates ("AEXS"; especially EO 1-7 ethoxy sulfates) (see col. 9, lines 31-40). The surfactant also includes conventional amphoteric surfactants such C12 -C18 betaines and sulfobetaines ("sultaines"), and C10 -C18 amine oxides (see col. 9, lines 45-51). The inorganic salts, which are builders, include the alkali metal salt of carbonates, silicates, borates, especially sodium salts of the above (see col. 9, line 63 to col. 10, line 3). Any number of additional ingredients can also be included as components in the granular detergent composition, and these include other detergency builders, bleaches, bleach activators, soil release agents, germicides, pH adjusting agents, nonbuilder alkalinity sources, chelating agents, and perfumes (see col. 11, lines 3-10). In Example III, the dried compositions appear to not contain any residual water (see col. 12, lines 43-62; Table III A and Table III B in cols. 15-18). Capeci, however, fails to specifically disclose the first liquid being a liquid surfactant comprising one or more of an amine oxide, a betaine and a sultaine; the solid binder comprising an inorganic salt, wherein the solid binder is dissolved with the liquid surfactant in a ratio of between about 5:1 to about 1:30 by actives, as recited in claim 12; and the specific surfactants and solid binder as recited in claims 21-24, respectively. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected C12-C18 betaines and sulfobetaines ("sultaines"), and C10 -C18 amine oxides as the liquid surfactant because these are some of the prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 15 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Capeci as applied to claims 12-14, 16 and 21-32 above, and further in view of Akkermans et al. (US Patent. No. 6,274,544, already of record), hereinafter “Akkermans.”	
	Capeci teaches the features as discussed above. Capeci however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluid bed dryer as recited in claim 15; and the inlet and outlet temperature of the spray nozzle as recited in claim 17.
	It is known from Akkermans, an analogous art, that in the preparation of detergent granulates using a fluidised bed, the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from 130 to 590 gmin-1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). The inlet temperature of the fluidised bed, i.e., gas fluidization granulator ranges from 5oC up to 80 oC, or in some cases, up to 200 oC (see col. 6, lines 9-18), wherein it is understood that the outlet temperature would be less than the inlet temperature. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluid bed dryer of Capeci to have an air velocity and atomizing air pressure within those recited because it is known from Akkermans that a typical fluidized bed for making detergent granulates have an air velocity of 2.6-3.9 ft/sec, and an atomizing air pressure of 36.3 psig or 72.5 psig. 
Regarding the inlet temperature and outlet temperature, considering the teachings of Akkermans above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the specific liquid flow rate, considering that Akkermans teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Kischkel as applied to claims 12-14, 17, 22, 24, 27 and 29-32 above, and further in view of Akkermans.
Kischkel teaches the features as discussed above. In addition, Kischkel teaches that the fluidized bed has an air speed or air velocity of 3.8 m/s or 12.5 ft/s, and the liquid flow rate per pound of bed material is 33.3 kg/hr/20 kg or 0.03 lb/min per pound of bed material (see page 9, middle portion of the English translation). Kischkel, however, fails to disclose the atomizing air pressure of the fluidized bed.
	It is known from Akkermans, an analogous art, that in the preparation of detergent granulates using a fluidised bed, the fluidised bed has an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). 
.  

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Kischkel as applied to claims 12-14, 17, 22, 24, 27 and 29-32 above, and further in view of Capeci.
	Kischkel teaches the features as discussed above. Kischkel, however, fails to disclose at least two drying devices placed in series or in parallel as recited in claim 16.
	Capeci teaches the features as discussed above. In particular, Capeci teaches a process for making a granular detergent composition comprising the steps of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, to form a second feed stream; b) adding the second feed stream to a mixer, to form a fourth feed stream; c) optionally, adding to the mixer a third feed stream comprising a component selected from the group consisting of a second powder, a second liquid, and mixtures thereof; d) adding to a second fluid bed dryer the fourth feed stream to form the granular detergent composition; e) optionally, adding a portion of the second feed stream to the second fluid bed dryer by-passing the mixer, wherein the granular detergent composition comprises at least about 50% by weight of particles having a geometric mean particle diameter of from about 500 microns to about 1500 microns, wherein at least a portion of the particles contain a detersive surfactant or a detergent builder, and wherein in this the second fluid bed dryer is preferably adjacent the first fluid bed dryer, which is construed to be in series or parallel (underlinings supplied, see col. 4, lines 16-47). Capeci also teaches that the multi-step process provides granular detergent compositions which have superior solubility, excellent flow properties and aesthetics/appearance (see col. 1, lines 8-12). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the process of Kischkel with a second fluid bed dryer as suggested by Capeci because this would provide the resulting granular detergent compositions superior solubility, excellent flow properties and aesthetics/appearance as taught by Capeci.

Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kischkel as applied to claims 12-14, 17, 22, 24, 27 and 29-32 above, and further in view of Merritt et al. (US Patent No. 5,057,241), hereinafter “Merritt.”
Kischkel teaches the features as discussed above. In addition, Kischkel teaches that the method according to the invention can be applied to virtually all aqueous surfactant systems (see page 2, middle portion of the English translation). Kischkel, however, fails to disclose liquid surfactants like dodecyldimethylamine oxide as recited in claim 21, or the liquid surfactant having the formula recited in claim 23, i.e., sulfobetaine or sultaine.
Merritt, an analogous art teaches the equivalency of coco betaine with lauryl sultaine (i.e., 3-(dodecyldimethylammonio)propanesulfonate, which reads on the recited formula of instant claim 23) or AMMONYX LO, which is a 30% lauryl dimethyl amine oxide (i.e., dodecyldimethylamine oxide  (see col. 7, line 45 to col. 8, line 2; col. 14, lines 19-21). 
.

Claims 12-14, 21 and 24-32 stand rejected under 35 U.S.C. 103 as being unpatentable over Trajano (WO 98/55581, already of record).
	Trajano teaches a process for making a solid laundry detergent containing one or more amine oxide surfactants, the process comprising mixing an amine oxide component and an acid to form a premix; mixing the premix, an anionic surfactant and an alkali salt; and in the case of  a laundry detergent bar, the resulting composition is formed into a bar; and in the case of a granular laundry detergent, the resulting composition is formed into granules (see page 2, lines 2-8). The premix is formed by mixing an amine oxide component with an acid, and the premix contains from about 1% to about 80% water, more preferably from about 5% to about 50%, and preferably, the total combined percent of amine oxide component and acid in the premix is from about 20% to about 80% (see page 4, lines 1-14). Examples of suitable amine oxides include dodecyldimethyl amine oxide, tridecyldimethyl amine oxide, tetradecyldimethyl amine oxide, pentadecyldimethyl amine oxide, hexadecyldimethyl amine oxide, heptadecyldimethyl amine oxide, octadecyldimethyl amine oxide, dodecyldipropyl amine oxide, tetradecyldipropyl 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the sodium carbonate to have been 
	With respect to the proportions of the water in the resulting laundry detergent granules prepared by fluid bed drying, considering that Trajano teaches that the laundry detergent bars comprise from about 0.5% to about 30% of moisture, more preferably from about 1% to about 5% as disclosed at page 10, lines 33-36, which teaching is presumed to extend to detergent granules since Trajano is concerned in preparing solid laundry detergent in bar form and granule form as disclosed at page 2, lines 1-8, coupled with the teachings in Examples 6 and 7 of laundry detergent granules prepared by fluid bed drying wherein the balance of the composition, i.e., 5.9 wt% and 5.8 wt% conventional ingredients, respectively, which may include brighteners  from 0.05%-1.0%, and up to about 0.5% dyes, as discussed above, (see page 14, lines 34-36), and balance water, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 15 and 17 stand rejected under 35 U.S.C. 103 as being unpatentable over Trajano as applied to claims 12-14, 21 and 24-32 above, and further in view of Akkermans.
	Trajano teaches the features as discussed above. Trajano however, fails to disclose the air velocity, liquid flow rate and atomizing air pressure of the fluid bed dryer as recited in claim 15; and the inlet and outlet temperature of the spray nozzle as recited in claim 17.
	It is known from Akkermans, an analogous art, that in the preparation of detergent granulates using a fluidised bed, the fluidised bed has an air velocity of about 0.1-1.2 ms-1 (0.33-3.9 ft/sec), preferably 0.8-1.2 ms-1 (2.6-3.9 ft/sec) (see col. 6, lines 9-18), a liquid flow rate from 130 to 590 gmin-1 (0.29-1.3 lb/min) and an atomizing air pressure at 2.5 or 5 bar (36.3 or 72.5 psig)  (see col. 8, lines 15-67). The inlet temperature of the fluidised bed, i.e., gas fluidization granulator ranges from 5oC up to 80 oC, or in some cases, up to 200 oC (see col. 6, lines 9-18), wherein it is understood that the outlet temperature would be less than the inlet temperature. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluid bed dryer of Trajano to have an air velocity and atomizing air pressure within those recited because it is known from Akkermans that a typical fluidized bed for making detergent granulates have an air velocity of 2.6-3.9 ft/sec, and an atomizing air pressure of 36.3 psig or 72.5 psig. 
Regarding the inlet temperature and outlet temperature, considering the teachings of Akkermans above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
Regarding the specific liquid flow rate, considering that Akkermans teaches a liquid flow rate of 0.29 lb/min, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected the resulting product to have the same properties, see Titanium Metals Corp. of America v. Banner, 778F.2d 775,227 USPQ 773 (Fed. Cir. 1985). See MPEP 2144.05 I.

Claims 16, 22 and 23 stand rejected under 35 U.S.C. 103 as being unpatentable over Trajano as applied to claims 12-14, 21 and 24-32 above, and further in view of Capeci.
	Trajano teaches the features as discussed above. Trajano, however, fails to disclose at least two drying devices placed in series or in parallel as recited in claim 16; and the surfactant being betaines and sulfobetaines as recited in claims 22 and 23, respectively.
	Capeci teaches the features as discussed above. In particular, Capeci teaches a process for making a granular detergent composition comprising the steps of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, to form a second feed stream; b) adding the second feed stream to a mixer, to form a fourth feed stream; c) optionally, adding to the mixer a third feed stream comprising a component selected from the group consisting of a second a second liquid, and mixtures thereof; d) adding to a second fluid bed dryer the fourth feed stream to form the granular detergent composition; e) optionally, adding a portion of the second feed stream to the second fluid bed dryer by-passing the mixer, wherein the granular detergent composition comprises at least about 50% by weight of particles having a geometric mean particle diameter of from about 500 microns to about 1500 microns, wherein at least a portion of the particles contain a detersive surfactant or a detergent builder, and wherein in this process the second fluid bed dryer is preferably adjacent the first fluid bed dryer, which is construed to be in series or parallel (underlinings supplied, see col. 4, lines 16-47). Capeci also teaches that the multi-step process provides granular detergent compositions which have superior solubility, especially in cold temperature laundering solutions, excellent flow properties and aesthetics/appearance (see col. 1, lines 8-12). Capeci also teaches the equivalency of C10 -C18 amine oxides with C12-C18 betaines and sulfobetaines ("sultaines") as amphoteric surfactants (see col. 9, lines 45-51).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the process of Trajano with a second fluid bed dryer as suggested by Capeci because this would provide the resulting granular detergent compositions superior solubility, especially in cold temperature laundering solutions, and excellent flow properties and aesthetics/appearance as taught by Capeci.
	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the amine oxides of Trajano with C12-C18 betaines and sulfobetaines because the substitution of art recognized equivalents as shown by Capeci is within the level of ordinary skill in the art. In addition, the substitution of .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 12-15 and 21-32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4-14 of U.S. Patent No. 11,214,763 (which issued from copending Application No. 16/258,969). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to similar methods of preparing a solidified surfactant composition comprising similar method steps differing only in that the US ‘763 does not explicitly disclose that the solid binder, i.e., organic salt and/or inorganic salt like sodium carbonate and sodium sulfate is dissolved with the liquid surfactant, i.e., the amine oxide, betaine and/or sultaine; and the organic salt and/or inorganic salt in US ‘763 is called a carrier rather than a binder as recited in the present claims.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the sodium carbonate or sodium sulfate in US ‘763 to have been dissolved with the liquid surfactant, i.e., the amine oxide, 
	Even though US ‘763 refers to the organic salt and/or inorganic salt as carrier, not solid binder, considering that the same materials have been utilized, one having ordinary skill in the art before the effective filing date of the claimed invention would reasonably expect them to have the same property, that is, act as carrier or solid binder. 
	While claim 1 of US 763 recites that the solidified surfactant composition is substantially free of a binder, this does not necessarily mean that the binders of the instant claim 12 are excluded from the present application because the solid binders in the instant claim 12 include an organic salt and inorganic salt, which are the same components referred to in claim 1 of US ‘763, except that US ‘763 refers to these same components as carriers. 

Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,214,763 as applied to claims 12-15 and 21-32 above in view of Capeci.
	US ‘763 teaches the features as discussed above. US ‘763, however, fails to disclose at least two drying devices placed in series or in parallel. 
	Capeci teaches the features as discussed above. In particular, Capeci teaches a process for making a granular detergent composition comprising the steps of: a) adding to a first fluid bed dryer a first feed stream comprising a component selected from the group consisting of a first powder, a first liquid, and mixtures thereof, to form a second feed stream; b) adding the second feed stream to a mixer, to form a fourth feed stream; c) optionally, adding to the mixer a third feed stream comprising a component selected from the group consisting of a second powder, a second liquid, and mixtures thereof; d) adding to a second fluid bed dryer the fourth feed stream to form the granular detergent composition; e) optionally, adding a portion of the second feed stream to the second fluid bed dryer by-passing the mixer, wherein the granular detergent composition comprises at least about 50% by weight of particles having a geometric mean particle diameter of from about 500 microns to about 1500 microns, wherein at least a portion of the particles contain a detersive surfactant or a detergent builder, and wherein in this process the second fluid bed dryer is preferably adjacent the first fluid bed dryer, which is construed to be in series or parallel (underlinings supplied, see col. 4, lines 16-47). Capeci also teaches that the multi-step process provides granular detergent compositions which have superior solubility, especially in cold temperature laundering solutions, excellent flow properties and aesthetics/appearance (see col. 1, lines 8-12). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have performed the process of US ‘763 with a second fluid bed dryer as suggested by Capeci because this would provide the resulting compositions superior solubility, especially in cold temperature laundering solutions, and excellent flow properties and aesthetics/appearance as taught by Capeci.

Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,214,763 as applied to claims 12-15 and 21-32 above in view of Kischkel.
	US ‘763 teaches the features as discussed above. US ‘763, however, fails to disclose the drying device comprising a spray dryer with an inlet and an outlet; wherein the inlet temperature is between about 20oC and about 250oC; and wherein the outlet temperature is less than about 150oC. 
	It is known from Kischkel, an analogous art, that the fluidized bed has a ground air temperature (i.e., inlet temperature) of 132oC and an air outlet temperature of 73 oC (see page 9, middle portion of the English translation).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to reasonably expect the fluidized bed of US ‘763 to have an inlet and outlet temperatures within those recited because it is known from Kischkel that the fluidized bed has a ground air temperature (i.e., inlet temperature) of 132oC and an air outlet temperature of 73 oC.

Response to Arguments
Applicant's arguments filed on November 3, 2021 have been fully considered but they are not persuasive. 
	With respect to the rejection of claims 12-14, 16 and 21-32 under 35 U.S.C. 103 as being unpatentable over Capeci, Applicant argues that Capeci is not solidifying a liquid surfactant for 
	 The Examiner respectfully disagrees with the above arguments because, as stated in paragraph 10 above, Capeci teaches the steps of adding to a first fluid bed dryer a first stream comprising a first powder, a first liquid, and mixtures thereof, wherein the first powder is an inorganic salt, as one of the selections, like sodium carbonate, in amounts from about 1 to about 75 wt%; and the first liquid can be C12-C18 betaines, sulfobetaines ("sultaines"), or C10 -C18 amine oxides, in amounts from about 1 to 50 wt%; and considering that the mixture of sodium carbonate and the first liquid above are added as a first stream to the fluid bed dryer, one of ordinary skill in the art would reasonably expect the sodium carbonate to have been dissolved with the betaines, sulfobetaines or amine oxides; and drying in a second fluid bed dryer, which steps are similar to those of the present claims. The process steps of Capeci are considered to read on the method of preparing a solidified surfactant composition inasmuch as the first liquid which comprises C12-C18 betaines, sulfobetaines ("sultaines"), or C10 -C18 amine oxides and inorganic salt like sodium carbonate are added and dried in at least two fluidized beds, and while Capeci discloses other method steps, those other method steps are not excluded from the “comprising” language of the present claims. It is noted that claims 27-29 recite adding other ingredients to the drying device, claim 31 recites a granulating process and claim 32 recites agglomerating process, which suggests that the final product are present in the form of granules or agglomerates, the same form as those of Capeci, and not just a solidified surfactant from a mixture of a liquid surfactant and binder like inorganic salt. 

	Regarding Applicant’s argument that the focus of Capeci is not on solidifying the surfactant, but rather the granulated detergent composition itself, the reasoning above applies here as well.  While the recitation of ratio relationship is distinct from that of weight percentages in a composition, as Applicant argued, the weight percentages, however, will provide the ratio of one component to the other.  With respect to the weight ratio of the solid binder (i.e., sodium carbonate) to liquid surfactant active of the present claims, considering that Capeci teaches from about 1% to about 75% by weight of builder (which includes sodium carbonate) about 1 to 50% by weight of a detersive surfactant (which includes the amine oxide, a betaine or sultaine), as stated above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference (e.g., 50 wt% sodium carbonate:10 wt% amine oxide/betaine/sultaine or 5:1) because overlapping ranges prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
	With respect to the amount of the water in the composition, as stated in paragraph 10 above, the dried compositions in Example III, appear to not contain any residual water (see col. 12, lines 43-62; Table III A and Table III B in cols. 15-18). The 16.7 wt%  misc. (water, perfume, etc.) in Example I and 9.5 wt% misc. (water, perfume, etc.) in Example II do not necessarily contain 16.7 wt% and 9.5 wt% water, respectively, rather , water is only a portion of the recited amounts.                                                        
	With respect to the rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Capeci as applied to claims 12-14, 16 and 21-32 above, and further in view of Akkermans, Applicant argues that Akkermans is only offered to provide certain process parameters for a fluidized bed and does not remedy any of the foregoing deficiencies in Capeci.
	The above responses to Capeci apply here as well. 
	With respect to the rejection of claims 12-14, 21 and 24-32 under 35 U.S.C. 103 as being unpatentable over Trajano (WO 98/55581), Applicant argues that Trajano, like Capeci, is not solidifying a liquid surfactant for its incorporation into a distinct solid cleaning product, rather, Trajano is preparing laundry bars and granular laundry detergent products. 

	Applicant also argues that the sodium carbonate to amine oxide ratio of 38.0:22.5 or 1.7:1 in the Office Action, at page 11, are not ranges, but rather cherry-picked examples, both of which fall outside of the claimed ratio. Applicant also argues that the reliance on the broad compositional ranges disclosed in Trajano would encompass innumerable ratios. 

	Applicant also argues that the limitation on water, i.e., “less than about 5 wt-% water” is not disclosed by Trajano, Example 6 specifically includes 5.9% of “other convention ingredients” and this fails to account for any water in the HLAS, coconutalkyl amine oxides, sodium carbonate (hydration water), and precipitated silica. 
	The Examiner respectfully disagrees with the above arguments because, as stated in paragraph 15 above, Trajano teaches that the laundry detergent bars (and presumably, the laundry detergent granules) comprise from about 0.5% to about 30% of moisture, more preferably from about 1% to about 5% (see page 10, lines 33-36), hence overlaps the recited amount of water.
	With respect to the rejection of claims 15 and 17 under 35 U.S.C. 103 as being unpatentable over Trajano as applied to claims 12-14, 21 and 24-32 above, and further in view of Akkermans; and claims 16, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Trajano as applied to claims 12-14, 21 and 24-32 above, and further in view of Capeci, Applicant argues that Akkermans is only offered to provide certain process parameters for a fluidized bed and does not remedy any of the foregoing deficiencies in Trajano; and Capeci suffers from many of the same deficiencies as Trajano.
	The above responses to Trajano apply here as well. 

	The Examiner respectfully disagrees with the above arguments because of the same reasons as set forth in paragraph 19 above. It is also noted that carriers are added in the present application as recited in claims 25 and 26. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313. The examiner can normally be reached Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





                                                                                  /LORNA M DOUYON/                                                                                  Primary Examiner, Art Unit 1761